﻿Mandated by a free and determined people through the most adequate mechanism to designate by whom they wish to be governed, namely, free and fair general elections, I stand here today to bring a message of hope, determination, endurance and achievement.
These past years have for us been marked by hope and frustration, illusions and dismay, the sense of participating in the dreams of young nations, yet also by a keen sense of isolation, bored by reality, the political leaders, together with the labour unions, the entrepreneurs, as well as the military leaders, have consistently sought a permanent solution to our fundamental problems. Pressure was applied from outside by withholding funds to which we were entitled by treaty provisions made in true faith after frank and open negotiations. At the same time, however, we were not without friends and sympathizers who backed us and wished us well, we are grateful for their understanding, their encouragement and their support.
In the end the people of Suriname have prevailed, for, although they are small in number, their hope, determination, endurance and commitment are infinite. Allow me, Sir, to join all those who have spoken before me in offering you, on behalf of my Government and on icy own behalf, sincere congratulations on your election as President of the forty-third session of our General Assembly. We are particularly satisfied to see you in the Chair, as your election is a well-deserved tribute to you and to our sister nation, Argentina, with which we maintain excellent relations. My Government is well aware of your outstanding diplomatic skills and vast experience, and is therefore confident that under your able guidance the Assembly will deal successfully with the natters that cone before it.
I also avail myself of this opportunity to congratulate your predecessor. Nr. Peter Florin of the German Democratic Republic, on the dedicated and efficient way in which he presided over the forty-second session of the General Assembly.
As this body was informed at its previous session, our people overwhelmingly approved a new draft Constitution for the Republic of Suriname in a national referendum held on 30 September last year, and in so doing paved the way for the holding of general elections. The draft Constitution was subsequently made law by a unanimous decision of our National Assembly.
Apart from the subjects generally included in a Constitution, our new supreme law is characterized by the inclusion of specific provisions enabling direct influence by the people on the policy-making and executive processes through regional and subregional representative organs of the State. This newly enacted basic legal instrument of our nation further more enshrines the guarantee of human rights, while it also embodies the principles of a multi-party system and recognition of the important place and role of free, private enterprise, and guarantees the independence and integrity of the judiciary.
On the basis of that Constitution, general, fair, secret and free elections were held on 25 November 1987, at the national, regional and subregional levels. As a result, in the wake of those elections, the first elected Executive President and Vice-President in the Republic of Suriname were inaugurated on 25 January this year, and a new Council of Ministers was installed on 26 January.
At this point I should like to seize the opportunity once again to express the appreciation and indebtedness of my Government and people to various Governments and international organizations for the moral support given to us in our efforts to restore democracy and for sending observer delegations to witness the referendum and general elections of last year, as well as special missions to attend the inaugural ceremonies to which 1 have just referred.
Although the referendum and the elections have indeed laid the basis for the recovery of a democratic, constitutional State, we realize that we still have a long way to go in order to attain a stable and fully-fledged democracy. For Suriname to develop into a mature democracy, the newly-established democratic structures will have to be nurtured by means of national unity and political, social and economic stability. In this context, it should be mentioned that my Government has inherited a number of serious social and economic problems which could become a threat to our national unity and political stability if not urgently addressed.
Thus my Government has to deal with the problem of approximately 10,000 displaced citizens from the eastern part of Suriname, who fled the country for neighbouring French Guiana, seeking refuge from an internal armed conflict. My Government is soaking every effort through dialogue to end this insurgence, which has often resulted in violent acts of terrorism. It is faced, however, with the problem that the insurgents are aided and abetted by external forces whose chief aim is the continuation of violence through the provision, of arms, the recruitment and financing of mercenaries and so on. 
It is obvious that it will be most difficult to bring about an end to the violence as long as such external support is continued. My Government has therefore appealed to the Governments of France and the Kingdom of the Netherlands to assist us in preventing arms deliveries and the recruitment of foreign mercenaries. As a member of the Ad Hoc Committee on the Drafting of an International Convention against the Recruitment, Use, Financing and Training of Mercenaries, we also call upon all peace-loving nations to support the Ad Hoc Committee in its endeavours to fulfil its mandate as soon as possible. Only international, concerted action against this evil practice can contribute to the eradication of the mercenaries. We are of the opinion that the international community in general and the developed countries in particular have a moral obligation not to delay the conclusion of such a convention.
Meanwhile, the conflict has had a devastating effect on the already serious financial and economic crisis in our country. It has exacerbated the economic woes imposed on our country through such factors as the world recession, the withholding of financial development treaty resources and the absence of internal structural adaptation measures at the budgetary and monetary levels. It is hence self-evident that our economic and social development has been seriously affected·, this has become manifest in the decline of national production, the decrease in investments, the staggering rise of unemployment and inflation rates the deterioration of the balance of payments and, consequently, the near exhaustion of our foreign-exchange reserves. My Government is of the opinion that these challenges and difficulties should be faced unequivocally by a collective will to find just and proper solutions. To that end, the framework for a multi-year recovery programme has been developed.
We are aware, however, that in the interdependent world in which we live, no nation can develop in total isolation from others, and we are aware that no Government can fully realize its development policy objectives without external co-operation. My Government is therefore conducting negotiations with some friendly nations and international organizations, in a spirit of equality, co-operation and mutual respect for one another’s sovereignty in order to obtain their valuable views, support and assistance for the solution of our social problems and the recovery, restructuring and sustained growth of our economy.
We strongly believe in and adhere to a policy of dialogue and consensus aimed at the peaceful solution of problems, both nationally and internationally, and we therefore apply that policy in our relations and negotiations with the relevant Governments, organizations, institutions and individuals. Our policy is aimed at guaranteeing a stable and prosperous society based on a just and equitable sharing of human, natural and technological resources. We remain convinced that, with the support and co-operation of friendly nations, organizations and institutions, we shall succeed in overcoming all obstacles on the road to a fully flourishing democratic, peaceful, stable and prosperous Suriname. Aware of the extent to which our living destiny as a nation is influenced by the state of affairs in international relations, we, as a member of the international community, recognize our responsibility to contribute our share to the achievement of the primary goal of the United Nations. The achievement of a world with greater security for all nations, a world in which all can freely develop their potentials f lies at the heart of our Organization.
Formulated more than four decades ago, the principles enshrined in the Charter of the Organization have nevertheless remained valid for us as a guideline to the government of the State. My Government will, therefore, in our relations with other nations strictly abide by those principles as well as by those embodied in the charter of the Organization of American States, while, as a member of the Non-Aligned Movement, we shall continue to place a high value on its lofty goals and principles. My Government recognises the importance of the contribution that can be made to the cause of peace by the promotion of greater understanding and appreciation among nations, in particular among States belonging to the same region. Regional integration and co-operation are considered by my Government to be more important for promoting that objective, as they are instrumental in promoting our economic and social development. Increased participation in the regional organizations of Latin American and the Caribbean will be our deliberate policy to that end. Consequently, we shall spare no effort further to develop and intensify our inter-American relations.
Events that have recently developed on the international scene have rekindled the hope of my Government and of many others throughout the world that the purpose of the United Nations is indeed still viable. The positive turning-point in two major regional conflicts which clouded the international atmosphere for more than seven years has been welcomed by the international community. The cease-fire in the Gulf war is a source of great satisfaction to my Government, as it has relieved the international community of a dangerous conflict that could easily have widened into one with far-reaching implications for world peace. The continuation of that war for more than seven years, notwithstanding the numerous appeals of the United Nations to bring it to an end, has indeed been a senseless waste of the human and material resources of both nations.
At this point we think it appropriate to pay a special tribute to the Secretary-General of our Organization and to those who co-operated with him for their painstaking efforts and perseverance in bringing the two States to the negotiating table. It is now incumbent on both of them to utilize to the maximum the possibilities provided by our Organization to settle their dispute peacefully.
It is gratifying for my Government to commend also the Secretary-General and his trusted assistants for their relentless efforts to free the territory of Afghanistan from the presence of foreign armed forces, thus removing from the international scene a major obstacle to the augmentation of international security. The restoration of, and respect shown by all countries for, the non-aligned status of Afghanistan will allow its people freely to settle their internal dispute in a manner they freely determine for themselves.
Those developments augur well for the future of our Organization, and we are therefore confident that the United Nations will play an ever-increasing active and beneficial role in the peaceful solution of some grave regional conflicts that, unfortunately, still exist. In that context we should like to express our great satisfaction at the awarding of the Nobel Peace Prize to the United Nations peace-keeping forces, a well-deserved tribute. We should like to add our congratulations in that respect. 
We are following with great interest another event on the international scene - namely, the armed conflict in South Africa, which has direct consequences for the long-standing question of Namibia. The United Nations has a considerable stake in the outcome of the ongoing negotiations, as it may be a determining factor in enabling our Organization to discharge its responsibility towards the Namibian people. We cannot allow the South African regime to use these talks as yet another of its widely known tactics to delay the independence of Namibia.	.
In South Africa itself the policy of apartheid remains one of defiance of international opinion and ever-increasing repression of those who are fighting for their basic human rights. My Government unconditionally supports the struggle of the people of South Africa to eradicate the system of apartheid. Mandatory economic sanctions against South Africa remain the only option to enable the international community to exert credible pressure on the South African Government to abandon its criminal policies.
My Government cannot but voice its dismay at the development in another area of a seemingly endless conflict which has occupied the attention of the international community for many years. The disregard which has been displayed by Israel for the resolutions of the United Nations over these years remains the main cause of the continued tension in that region. Understandably frustrated by the lack of any progress to end the illegal presence of Israeli forces in the occupied Arab territories, the population cannot but show its contempt for such injustice through campaigns of civil disobedience and protest. 
The repressive reaction of the Israeli authorities to the legitimate expression of outrage by the Palestinian people deserves the condemnation of our Organization. It should be emphasized once more that peace in the Middle East can be achieved only through a settlement which is based on the principle of justice for all nations of the region.
The improved relations between the two States which play a key role in maintaining international peace and security offer new hope for our world that the threat against life on our planet will be removed. We welcome the tendency of increased mutual trust between those nations, which has led to a noteworthy breakthrough in our effort to halt the arms race and clear the way for further progress to end the greatest danger to the survival of mankind. Notwithstanding this significant step in the right direction, the third special session of the General Assembly devoted to disarmament has proved that deep-rooted differences are still to be bridged and that it will take more than one effort to overcome the threat of a nuclear holocaust.
Suriname believes that changing the arms policy into a policy aimed at social development would release significant human and financial resources that could be utilized to promote worldwide development, prosperity and peace.
My Government wishes to pay a tribute to the Secretary-General for the way in which he has responded to the appeal by the General Assembly in its resolution 42/204 of 11 December 1987 to formulate a special plan of co-operation for Central American The plan identifies short-term and medium-term priority areas of co-operation and also sets out mechanisms for implementation and follow-up.
According to the Esquipulas agreement, peace and democracy in Central America cannot be achieved without a commitment to improve the social and economic well-being of the population of the countries involved. Since the roots of tension in Central America lie in social and economic problems, it is evident that the special plan of co-operation for Central America can be considered a welcome response to the question of alleviating the tension in that region.
The Government of Suriname considers drug abuse and illicit drug trafficking as a serious threat to mankind and will thus do everything possible, at both the national and the international level, to step up the fight against this evil scourge.
The world economic situation is still critical and a prolonged crisis is permeating all areas of economic and international relations. In this connection I should like to draw the attention of this body to the growing debt burden that has become the meet visible manifestation of that crisis. The external debt constitutes a challenge to our joint co-ordinated actions and our solidarity is being put to the test.
We feel that the strategy that has been followed so far is insufficient and of a short-term nature. Although the declaration of a moratorium by one or more countries is a possibility, the debt equity swap is a means, not a lasting solution. More them ever before the time is ripe for the developed and the developing countries to arrive at an equitable, lasting and mutually agreed solution on the basis of a developmental approach.
It is our considered opinion that an attitude of low profile and neglect in finding a mutual solution to the debt crisis is not only short-sighted but also dangerous, since this matter is already gravely disturbing the social and political stability of democratically elected Governments. Hence ray Government is in favour of a dialogue between creditors and debtors, based on the principles of co-responsibility and the right to development. The attitude recently demonstrated by the developed countries during the Toronto summit in relation to the rescheduling of the debts of the least developed third world countries is only a small step in the right direction. It is obvious that much more will have to be done.
Let me turn to a more positive note. My Government welcomes the recant concrete proposals containing a new approach in the policy of reunifying the Korean peninsula. It is the earnest hope of my Government that the suspended dialogue will be resumed on the basis of the new proposals. My Government furthermore hopes that in the not too distant future we will be able to welcome a unified Korea as a full Member of our Organization.
Finally, my Government is highly pleased to note that the United Nations is regaining its well deserved place in the international community as a unique forum for dialogue, understanding and co-operation. Let us hope that this positive development will continue, so that peace and prosperity for all may be achieved in this world of ours. Suriname will contribute to help realize this lofty goal.
 
